DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.  Claims 11 – 15 and 18 – 29 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In Re Claims 13, 23 and 28, the phrase “when viewed from an axis which is perpendicular to a direction of rotation of the pump rotor” in Lines 4 – 5 is indefinite because is not clear as to what it means.  The phrase could mean that the view is along a radius originating at the axis of rotation, or that the view is along the axis of rotation itself.  For the purpose of prior art analysis the following phrase will be assumed instead: --when viewed from above or below the pump rotor along an axis of rotation of the pump rotor--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 18 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Taiho (European Patent EP 2853748 provided in Applicant’s IDS) in view of Lim (PG Pub US 20100319798 A1) and further in view of Kempton (US Patent 4,171,016 A).

    PNG
    media_image1.png
    753
    1210
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    699
    1009
    media_image2.png
    Greyscale

In Re Claim 11, Taiho discloses An electrical motor vehicle vacuum pump arrangement (“1”, see Paragraphs [0001] and [0002]) comprising:
a housing assembly (border structure of everything in Figure 1) comprising an inlet opening arrangement (paragraph [0016] states that the intake port 16 is provided on the side surface of 11 which is the “pump rotor housing part” as claimed) and an outlet opening arrangement (17, note that there are three depicted portions of 17 – one in 25, one in 11 and one in 12);
a pump apparatus (25 and 11 and 12 and 13 COMBINED) arranged in the housing assembly, the pump apparatus comprising a pump rotor housing (25 and 11 and 12 COMBINED) which comprises an inlet-side face wall (25, the wall faces the inlet side adjacent to inlet 11b – Figures 1 and 2), an outlet-side face wall (12, the wall faces the outlet side adjacent to outlet 12a in Figure 1), and a pump rotor housing part (11) arranged between the inlet-side face wall (25) and the outlet-side face wall (12), the inlet-side face wall (25), the outlet-side face wall (12), and the pump rotor housing part (11) being arranged to enclose a pump rotor chamber (11a) in which a pump rotor (13) is arranged (paragraph [0014]);
a drive motor (3) arranged in the housing assembly, the drive motor (3) comprising a motor rotor (21) and a motor stator (22, 23) (paragraph [0025]); and
a sound dampener (“Sd” and 17 COMBINED) configured to provide a noise reduction (paragraph [0043] and Figure 1), the sound damper comprising,
a sound damping chamber (inside 15: “Sd”) fluidically connected to the pump rotor chamber (11a) via a connecting arrangement (12a), and the sound damping chamber 
a sound dampener element (there are three depicted portions of 17 – one in 25, one in 11 and one in 12; each of the three portions is a bore element which is essentially a hole; spaces inside the three bore elements of 17 necessarily are sound dampers because diffusion of air through a hole causes noise reduction – see paragraph [0090] of the Lim reference for evidence thereof) provided as a bore arrangement (17 comprises three bores – see annotated Figure 1 reproduced above) for the outlet opening arrangement (17, note that there are three depicted portions of 17 – one in 25, one in 11 and one in 12), the bore arrangement comprising three bore elements (17 comprises three bores – see annotated Figure 1 reproduced above) which are respectively arranged in the outlet-side face wall (see annotated Figure 1 reproduced above), in the pump rotor housing part (see annotated Figure 1 reproduced above), and in the inlet-side face wall (see annotated Figure 1 reproduced above).
However, the sound damping chamber of Taiho is only a single chamber, therefore Taiho does not disclose a first and second chamber (i.e. two sound damping chambers) as claimed.
Nevertheless, the Figure 3 embodiment of Lim discloses An electrical motor vehicle vacuum pump (title) arrangement comprising:
a housing assembly comprising an inlet opening (301) arrangement and an outlet opening arrangement (214, 302) (Figure 3 and paragraph [0095]);
a pump apparatus arranged in the housing assembly, the pump apparatus comprising a pump rotor housing (102, 130, 120 AND flange of motor housing having 
a drive motor (310) arranged in the housing assembly (as depicted in Figure 3); and
a sound dampener (200) configured to provide a noise reduction (paragraph [0167] and Figure 2 – label 200), the sound damper (200) comprising,
a first sound damping chamber (between 210 and 130) and a second sound damping chamber (between 220 and 210) connected in series (paragraph [0066]),
wherein,
the first sound damping chamber (between 210 and 130) is fluidically connected to the pump rotor chamber (containing rotor 110) via a first connecting arrangement (124) (paragraphs [0060] and [0084]),
the first sound damping chamber (between 210 and 130) is fluidically connected to the second sound damping chamber (between 220 and 210) via a second connecting arrangement (212) (paragraph [0084]), and

a sound dampener element (214, 302 – which are essentially holes; each hole is inherently a sound damper because diffusion of air through a hole causes noise reduction – see paragraph [0090]) provided as a bore arrangement (of two bores 214 and 302) for the outlet opening arrangement (214, 302), the bore arrangement comprises two bore elements (214) and (302) (paragraph [0160]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to divide the sound damping chamber of Taiho into a first sound damping chamber and second sound damping chamber by incorporating the partition/inner cap (210) of Lim between the end cover and pump rotor housing for the purpose of enhancing the sound dampening effect by providing two muffling spaces in series instead of just one.
Taiho and Lim do not disclose that the bore inlet on the inlet side wall is flared.
Nevertheless, Figure 2a of Kempton discloses a pump (23) having an outlet opening arrangement (6) having a bore arrangement (49, 52, 54, 56) for the outlet opening arrangement (6), the bore arrangement (49, 52, 54, 56) comprising bore elements (there are at least four depicted bore elements 49, 52, 54 and 56) which are respectively arranged in the outlet-side face wall (48, 50, 53, 55 form a stack of walls, 48 can be the outlet-side face wall), and in the inlet-side face wall (48, 50, 53, 55 form a stack of walls, 55 can be the inlet-side face wall), wherein the bore element arranged in 

    PNG
    media_image3.png
    761
    1131
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the three bore elements in the outlet-side face wall, the pump rotor housing part and in the inlet-side face wall respectively of Taiho / Lim such that they are flared towards an outlet side as taught by Kempton for the purpose of converting some of the kinetic energy to pressure thereby increasing the pressure difference (function of a diffuser). The utilization of the diffuser function allows fluid pressure recovery and consequently results in an efficient discharge process using a relatively small discharge port.

In Re Claim 12, Taiho, Lim and Kempton disclose all the limitations of Claim 11, although Taiho does not disclose the first sound damping chamber, however, Lim discloses that the first sound dampening chamber (between 210 and 130) of Lim is integrated in the outlet-side face wall (130) because the outlet-side face wall (130) forms a border of the first sound damping chamber (between 210 and 130; Fig. 3).

In Re Claim 14, Taiho, Lim and Kempton disclose all the limitations of Claim 11, although Taiho does not disclose the first sound damping chamber, however, Lim discloses that the first sound damping chamber (between 210 and 130) is created by a cover element (210) arranged on a side of the outlet-side face wall (i.e. the top side of 130) facing away from the pump rotor (110), and the second connecting arrangement (212) is configured as a groove (the tapered bore of diameters d1 and d2 described in paragraph [0085] and in Figure 4 reads on a groove 212).  Although Lim does not disclose that the groove is in the outlet-side face wall (because the groove is in the cover element), relocating the groove to the outlet-side face wall would be an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention, since applicant has not disclosed that the different location for the groove would solve any stated problems or is for any particular purpose, and it appears that the invention would perform equally well with the groove positioned in the cover as taught by Lim, and because it has been held that rearranging parts of an invention involves only routine skill in the art – In re Japiske, 86 USPQ 70.

In Re Claim 18, Taiho, Lim and Kempton disclose all the limitations of Claim 11, and Taiho further discloses a bearing (29), wherein the pump apparatus (2) is arranged coaxially to the drive motor (3) as depicted, and the motor rotor (21 b) comprises a rotor shaft (21a) which is supported in the inlet-side face wall (25) via the bearing (29) as depicted (paragraph [0029]).

In Re Claim 19, Taiho, Lim and Kempton disclose all the limitations of Claim 11, however, Taiho does not disclose that the inlet opening is arranged in the inlet-side face wall (25).
Nevertheless, Lim discloses that the inlet opening arrangement (301) is arranged in the inlet-side face wall (120 AND flange of motor housing having 302 COMBINED).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to move the inlet opening arrangement of Taiho / Lim / Kempton such that it is arranged in the inlet-side face wall as taught by Lim because relocating the inlet opening arrangement to the inlet-side face wall would be an obvious matter of design choice to one skilled in the art, since applicant has not disclosed that the different location would solve any stated problems or is for any particular purpose, and it appears that the invention would perform equally well with the inlet opening location of Taiho, and because it has been held that rearranging parts of an invention involves only routine skill in the art – In re Japiske, 86 USPQ 70.

In Re Claim 20, Taiho, Lim and Kempton disclose all the limitations of Claim 11, and paragraph [0014] of Taiho discloses that the pump apparatus is a vane pump apparatus (vanes 14).

In Re Claim 21, Taiho discloses An electrical motor vehicle vacuum pump arrangement (“1”, see Paragraphs [0001] and [0002]) comprising:
a housing assembly (border structure of everything in Figure 1) comprising an inlet opening arrangement (paragraph [0016] states that the intake port 16 is provided on the side surface of 11 which is the “pump rotor housing part” as claimed) and an outlet opening arrangement (17, note that there are three depicted portions of 17 – one in 25, one in 11 and one in 12);
a pump apparatus (25 and 11 and 12 and 13 COMBINED) arranged in the housing assembly, the pump apparatus comprising a pump rotor housing (25 and 11 and 12 COMBINED) which comprises an inlet-side face wall (25, the wall faces the inlet side adjacent to inlet 11b – Figures 1 and 2), an outlet-side face wall (12, the wall faces the outlet side adjacent to outlet 12a in Figure 1), and a pump rotor housing part (11) arranged between the inlet-side face wall (25) and the outlet-side face wall (12), the inlet-side face wall (25), the outlet-side face wall (12), and the pump rotor housing part (11) being arranged to enclose a pump rotor chamber (11a) in which a pump rotor (13) is arranged (paragraph [0014]);
a drive motor (3) arranged in the housing assembly, the drive motor (3) comprising a motor rotor (21) and a motor stator (22, 23) (paragraph [0025]); and

a sound damping chamber (inside 15: “Sd”) fluidically connected to the pump rotor chamber (11a) via a connecting arrangement (12a), and the sound damping chamber (inside 15: “Sd”) is fluidically connected to the outlet opening arrangement (17) (paragraph [0024] and Figure 1);
a sound dampener element (there are three depicted portions of 17 – one in 25, one in 11 and one in 12; each of the three portions is a bore element which is essentially a hole; spaces inside the three bore elements of 17 necessarily are sound dampers because diffusion of air through a hole causes noise reduction – see paragraph [0090] of the Lim reference for evidence thereof) provided as a bore arrangement (17 comprises three bores – see annotated Figure 1 reproduced above) for the outlet opening arrangement (17, note that there are three depicted portions of 17 – one in 25, one in 11 and one in 12), the bore arrangement comprising three bore elements (17 comprises three bores – see annotated Figure 1 reproduced above) which are respectively arranged in the outlet-side face wall (see annotated Figure 1 reproduced above), in the pump rotor housing part (see annotated Figure 1 reproduced above), and in the inlet-side face wall (see annotated Figure 1 reproduced above).
However, the sound damping chamber of Taiho is only a single chamber, therefore Taiho does not disclose a first and second chamber (i.e. two sound damping chambers) as claimed.
Nevertheless, the Figure 3 embodiment of Lim discloses an electrical motor vehicle vacuum pump (title) arrangement comprising:

a pump apparatus arranged in the housing assembly, the pump apparatus comprising a pump rotor housing (102, 130, 120 AND flange of motor housing having 302) which comprises an inlet-side face wall (120 AND flange of motor housing having 302, the wall faces inlet 301), an outlet-side face wall (130, the wall faces the outlet 212 of the first sound damping chamber), and a pump rotor housing part (102) arranged between the inlet-side face wall (120 AND flange of motor housing having 302) and the outlet-side face wall (130), the inlet-side face wall (120 AND flange of motor housing having 302), the outlet-side face wall (130), and the pump rotor housing part (102) being arranged to enclose a pump rotor chamber (containing rotor 110) in which a pump rotor (110) is arranged (paragraph [0053] and Figure 2);
a drive motor (310) arranged in the housing assembly (as depicted in Figure 3); and
a sound dampener (200) configured to provide a noise reduction (paragraph [0167] and Figure 2 – Label 200), the sound damper (200) comprising,
a first sound damping chamber (between 210 and 130) and a second sound damping chamber (between 220 and 210) connected in series (paragraph [0066]),
wherein,
the first sound damping chamber (between 210 and 130) is fluidically connected to the pump rotor chamber (containing rotor 110) via a first connecting arrangement (124) (paragraphs [0060] and [0084]),

the second sound damping chamber (between 220 and 210) is fluidically connected to the outlet opening arrangement (214 and 302 as described in paragraph [0160] and Figure 3), and
a sound dampener element (214, 302 – which are essentially holes; each hole is inherently a sound damper because diffusion of air through a hole causes noise reduction – see paragraph [0090]) provided as a bore arrangement (of two bores 214 and 302) for the outlet opening arrangement (214, 302), the bore arrangement comprises two bore elements (214) and (302) (paragraph [0160]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to divide the sound damping chamber of Taiho into a first sound damping chamber and second sound damping chamber by incorporating the partition/inner cap (210) of Lim between the end cover and pump rotor housing for the purpose of enhancing the sound dampening effect by providing two muffling spaces in series instead of just one.
Taiho and Lim do not disclose that the bore elements are configured to continuously flare towards an outlet side.
Nevertheless, Figure 2a of Kempton discloses a pump (23) having an outlet opening arrangement (6) having a bore arrangement (49, 52, 54, 56) for the outlet opening arrangement (6), the bore arrangement (49, 52, 54, 56) comprising bore elements (there are at least four depicted bore elements 49, 52, 54 and 56) which are 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the three bore elements in the outlet-side face wall, the pump rotor housing part and in the inlet-side face wall respectively of Taiho / Lim such that they are flared towards an outlet side as taught by Kempton for the purpose of converting some of the kinetic energy to pressure thereby increasing the pressure difference (function of a diffuser). The utilization of the diffuser function allows fluid pressure recovery and consequently results in an efficient discharge process using a relatively small discharge port.

In Re Claim 22, Taiho, Lim and Kempton disclose all the limitations of Claim 11, although Taiho does not disclose the first sound damping chamber, however, Lim discloses that the first sound dampening chamber (between 210 and 130) of Lim is integrated in the outlet-side face wall (130) because the outlet-side face wall (130) forms a border of the first sound damping chamber (between 210 and 130; Fig. 3).

In Re Claim 24, Taiho, Lim and Kempton disclose all the limitations of Claim 11, although Taiho does not disclose the first sound damping chamber, however, Lim discloses that the first sound damping chamber (between 210 and 130) is created by a .


Claims 15, 25 – 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Taiho (European Patent EP 2853748 provided in Applicant’s IDS) in view of Lim (PG Pub US 20100319798 A1) and in view of Kempton (US Patent 4,171,016 A) and further in view of Shimada (US Patent 6,872,065 B1).

In Re Claim 15, Taiho, Lim and Kempton disclose all the limitations of Claim 11, and Taiho further teaches an end cover element (15) that defines the second sound 
Nevertheless, Figure 1 of Shimada discloses an end cover element (22) that is configured to encompass the outlet-side face wall (26), the pump rotor housing part (24), and at least a part of the inlet-side face wall (25) (Column 3, Lines 32 – 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the end cover element of Taiho / Lim / Kempton to encompass the outlet-side face wall, the pump rotor housing part, and at least a part of the inlet-side face wall as taught by Shimada for the purpose of protecting the pump rotor housing part from the external environment.

In Re Claim 25, Taiho, Lim and Kempton disclose all the limitations of Claim 21, and Taiho further teaches an end cover element (15) that defines the second sound damping chamber (top portion of “Sd”, paragraph [0021] and Figure 1), however, they do not teach that the end cover is configured to encompass the outlet-side face wall.
Nevertheless, Figure 1 of Shimada discloses an end cover element (22) that is configured to encompass the outlet-side face wall (26), the pump rotor housing part (24), and at least a part of the inlet-side face wall (25) (Column 3, Lines 32 – 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the end cover element of Taiho / Lim / Kempton to encompass the outlet-side face wall, the pump rotor housing part, and at least a part of the inlet-side face wall as taught by Shimada for the purpose of protecting the pump rotor housing part from the external environment.

In Re Claim 26, Taiho discloses An electrical motor vehicle vacuum pump carrangement (“1”, see Paragraphs [0001] and [0002]) comprising:
a housing assembly (border structure of everything in Figure 1) comprising an inlet opening arrangement (paragraph [0016] states that the intake port 16 is provided on the side surface of 11 which is the “pump rotor housing part” as claimed) and an outlet opening arrangement (17, note that there are three depicted portions of 17 – one in 25, one in 11 and one in 12); and an end cover element (15) (Figure 1);
a pump apparatus (25 and 11 and 12 and 13 COMBINED) arranged in the housing assembly, the pump apparatus comprising a pump rotor housing (25 and 11 and 12 COMBINED) which comprises an inlet-side face wall (25, the wall faces the inlet side adjacent to inlet 11b – Figures 1 and 2), an outlet-side face wall (12, the wall faces the outlet side adjacent to outlet 12a in Figure 1), and a pump rotor housing part (11) arranged between the inlet-side face wall (25) and the outlet-side face wall (12), the inlet-side face wall (25), the outlet-side face wall (12), and the pump rotor housing part (11) being arranged to enclose a pump rotor chamber (11a) in which a pump rotor (13) is arranged (paragraph [0014]);
a drive motor (3) arranged in the housing assembly, the drive motor (3) comprising a motor rotor (21) and a motor stator (22, 23) (paragraph [0025]); and
a sound dampener (“Sd” and 17 COMBINED) configured to provide a noise reduction (paragraph [0043]), the sound damper comprising,
a sound damping chamber (inside 15: “Sd”) fluidically connected to the pump rotor chamber (11a) via a connecting arrangement (12a), and the sound damping chamber 
a sound dampener element (there are three depicted portions of 17 – one in 25, one in 11 and one in 12; each of the three portions is a bore element which is essentially a hole; spaces inside the three bore elements of 17 necessarily are sound dampers because diffusion of air through a hole causes noise reduction – see paragraph [0090] of the Lim reference for evidence thereof) provided as a bore arrangement (17 comprises three bores – see annotated Figure 1 reproduced above) for the outlet opening arrangement (17, note that there are three depicted portions of 17 – one in 25, one in 11 and one in 12), the bore arrangement comprising three bore elements (17 comprises three bores – see annotated Figure 1 reproduced above) which are respectively arranged in the outlet-side face wall (see annotated Figure 1 reproduced above), in the pump rotor housing part (see annotated Figure 1 reproduced above), and in the inlet-side face wall (see annotated Figure 1 reproduced above).
However, the sound damping chamber of Taiho is only a single chamber, therefore Taiho does not disclose a first and second chamber (i.e. two sound damping chambers) as claimed.
Nevertheless, the Figure 3 embodiment of Lim discloses An electrical motor vehicle vacuum pump (title) arrangement comprising:
a housing assembly comprising an inlet opening (301) arrangement and an outlet opening arrangement (214, 302) (Figure 3 and paragraph [0095]);
a pump apparatus arranged in the housing assembly, the pump apparatus comprising a pump rotor housing (102, 130, 120 AND flange of motor housing having 
a drive motor (310) arranged in the housing assembly (as depicted in Figure 3); and
a sound dampener (200) configured to provide a noise reduction (paragraph [0167] and Figure 2 – Label 200), the sound damper (200) comprising,
a first sound damping chamber (between 210 and 130) and a second sound damping chamber (between 220 and 210) connected in series (paragraph [0066]),
wherein,
the first sound damping chamber (between 210 and 130) is fluidically connected to the pump rotor chamber (containing rotor 110) via a first connecting arrangement (124) (paragraphs [0060] and [0084]),
the first sound damping chamber (between 210 and 130) is fluidically connected to the second sound damping chamber (between 220 and 210) via a second connecting arrangement (212) (paragraph [0084]), and

a sound dampener element (214, 302 – which are essentially holes; each hole is inherently a sound damper because diffusion of air through a hole causes noise reduction – see paragraph [0090]) provided as a bore arrangement (of two bores 214 and 302) for the outlet opening arrangement (214, 302), the bore arrangement comprises two bore elements (214) and (302) (paragraph [0160]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to divide the sound damping chamber of Taiho into a first sound damping chamber and second sound damping chamber by incorporating the partition/inner cap (210) of Lim between the end cover and pump rotor housing for the purpose of enhancing the sound dampening effect by providing two muffling spaces in series instead of just one.
Taiho and Lim do not disclose that the bore elements are configured to continuously flare towards an outlet side.
Nevertheless, Figure 2a of Kempton discloses a pump (23) having an outlet opening arrangement (6) having a bore arrangement (49, 52, 54, 56) for the outlet opening arrangement (6), the bore arrangement (49, 52, 54, 56) comprising bore elements (there are at least four depicted bore elements 49, 52, 54 and 56) which are respectively arranged in the outlet-side face wall (48, 50, 53, 55 form a stack of walls, 48 can be the outlet-side face wall), and in the inlet-side face wall (48, 50, 53, 55 form a stack of walls, 55 can be the inlet-side face wall), wherein the bore elements (49, 52, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the three bore elements in the outlet-side face wall, the pump rotor housing part and in the inlet-side face wall respectively of Taiho / Lim such that they are flared towards an outlet side as taught by Kempton for the purpose of converting some of the kinetic energy to pressure thereby increasing the pressure difference (function of a diffuser). The utilization of the diffuser function allows fluid pressure recovery and consequently results in an efficient discharge process using a relatively small discharge port.
However, Taiho, Lim and Kempton do not disclose that the end cover element is configured to encompass the outlet-side face wall, the pump rotor housing part, and at least a part of the inlet-side face wall.
Nevertheless, Figure 1 of Shimada discloses an end cover element (22) that is configured to encompass the outlet-side face wall (26), the pump rotor housing part (24), and at least a part of the inlet-side face wall (25) (Column 3, Lines 32 – 39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the end cover element of Taiho / Lim / Kempton to encompass the outlet-side face wall, the pump rotor housing part, and at least a part of the inlet-side face wall as taught by Shimada for the purpose of protecting the pump rotor housing part from the external environment.

In Re Claim 27, Taiho, Lim, Kempton and Shimada disclose all the limitations of Claim 26, although Taiho does not disclose the first sound damping chamber, however, Lim discloses that the first sound dampening chamber (between 210 and 130) of Lim is integrated in the outlet-side face wall (130) because the outlet-side face wall (130) forms a border of the first sound damping chamber (between 210 and 130).

In Re Claim 29, Taiho, Lim, Kempton and Shimada disclose all the limitations of Claim 26, although Taiho does not disclose the first sound damping chamber, however, Lim discloses that the first sound damping chamber (between 210 and 130) is created by a cover element (210) arranged on a side of the outlet-side face wall (i.e. the top side of 130) facing away from the pump rotor (110), and the second connecting arrangement (212) is configured as a groove (the tapered bore of diameters d1 and d2 described in paragraph [0085] and in Figure 4 reads on a groove 212).  Although Lim does not disclose that the groove is in the outlet-side face wall (because the groove is in the cover element), relocating the groove to the outlet-side face wall would be an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed the invention, since applicant has not disclosed that the different location for the groove would solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with the groove positioned in the cover as taught by Lim, and because it has been held that rearranging parts of an invention involves only routine skill in the art – In re Japiske, 86 USPQ 70.


Claims 13, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taiho (European Patent EP 2853748 provided in Applicant’s IDS) in view of Lim (PG Pub US 20100319798 A1) and in view of Kempton (US Patent 4,171,016 A) and further in view of Peters (PG Pub US 20120060683 A1).

In Re Claim 13, Taiho, Lim and Kempton disclose all the limitations of Claim 12, and Taiho further discloses that the first connecting arrangement comprises, a first pump outlet (12a), and a second pump outlet (17) which is offset (as depicted in Figure 2) with regard to the first pump outlet (12a) when viewed from above or below the pump rotor (13) along an axis of rotation (central axis of 21 in Figure 1) of the pump rotor (13) (17 is offset from 12a as depicted in Figure 2).  However, Taiho Lim and Kempton do not disclose a check valve.
Nevertheless, Peters discloses a first pump outlet (7) which comprises a check valve (10) (paragraph [0029] and Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first pump outlet of Taiho / Lim / Kempton to incorporate a check valve as taught by Peters for the purpose of sealing the outlet when the pump is stopped (paragraph [0029] of Peters).

In Re Claim 23, Taiho, Lim and Kempton disclose all the limitations of Claim 22, and Taiho further discloses that the first connecting arrangement comprises, a first pump outlet (12a), and a second pump outlet (17) which is offset (as depicted in Figure 
Nevertheless, Peters discloses a first pump outlet (7) which comprises a check valve (10) (paragraph [0029] and Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first pump outlet of Taiho / Lim / Kempton to incorporate a check valve as taught by Peters for the purpose of sealing the outlet when the pump is stopped (paragraph [0029] of Peters).

In Re Claim 28, Taiho, Lim and Kempton disclose all the limitations of Claim 27, and Taiho further discloses that the first connecting arrangement comprises, a first pump outlet (12a), and a second pump outlet (17) which is offset (as depicted in Figure 2) with regard to the first pump outlet (12a) when viewed from above or below the pump rotor (13) along an axis of rotation (central axis of 21 in Figure 1) of the pump rotor (13) (17 is offset from 12a as depicted in Figure 2).  However, Taiho Lim and Kempton do not disclose a check valve.
Nevertheless, Peters discloses a first pump outlet (7) which comprises a check valve (10) (paragraph [0029] and Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the first pump outlet of Taiho / 


Response to Arguments
Applicant’s arguments with regards to the combination of Taiho and Lim have already been responded to in the Advisory Action of 15 January 2021.  Applicant’s arguments with regards to the Doble reference are moot in view of new grounds of rejection presented in this office action.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Jeng (PG Pub US 20150260088 A1) discloses that the outlet opening arrangement (30) is flared towards the outlet opening.  Fujii (US Patent 3,642,095 A) discloses in Column 3, Lines 20 – 35 that two mufflers of Figure 6 can be arranged in a series configuration as shown in Figure 7 which results in “reduced sound twice (or more if additional devices are provided”.  Doble (US Patent 2,772,637 A) states in Column 3, Lines 33 – 36 that the outlet passage 14 diverges outwardly to form a diffuser means which acts to convert part of the velocity energy of the discharged fluid to pressure energy, thereby increasing the discharge pressure.  Rafalovich (US Patent 5,342,183 A) discloses in the Abstract that a diffuser allows fluid pressure recovery and consequently results in an efficient discharge process using a relatively small discharge port.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746